PER CURIAM.
Affirmed. See The Florida Bar v. Joy, 679 So.2d 1165, 1167 (Fla.1996) (citing United Am. Bank of Cent. Fla., Inc. v. Seligman, 599 So.2d 1014, 1016 (Fla. 5th DCA 1992)), (“In the absence of an express agreement, written or oral, the law will imply from the circumstances of the escrow that the agent has undertaken a legal obligation (l).to know the provisions and conditions of the principal agreement concerning the escrowed property, and (2) to exercise reasonable skill and ordinary diligence in holding and delivering possession of the escrowed property (i.e., to disburse the escrowed funds) in strict accordance with the principals’ agreement.”).